Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 1 of 12 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 SIPCO, LLC,                                      Case No. 19-2072

                          Plaintiff,
                                                                  COMPLAINT
 v.
                                                           JURY TRIAL DEMANDED
 Napco Security Technologies, Inc.
                          Defendant.


           Plaintiff, SIPCO, LLC, by and through undersigned counsel, hereby brings suit against

NAPCO SECURITY TECHNOLOGIES, INC. and alleges as follows:

                                       NATURE OF THE ACTION

           1.     This is a civil action for patent infringement of United States Patents Nos.

9,430,936 (‘936 Patent), 7,978,059 (‘059 Patent), 8,964,708 (‘708 Patent), and 8,924,588 (‘588

Patent) under the patent laws of the United States, including 35 U.S.C. §§271 and 281-285.

           2.     A copy of the ‘936 Patent is attached as Exhibit A; a copy of the ‘059 Patent is

attached as Exhibit B; a copy of the ‘708 Patent is attached as Exhibit C; a copy of the ‘588 Patent

is attached as Exhibit D.

                                             PARTIES

           3.     Plaintiff SIPCO, LLC (“SIPCO”) is a limited liability company organized and

existing under the laws of the State of Georgia and maintains its principal place of business at

20638 Duxbury Terrace, Ashburn, Virginia, 20147.

           4.     Defendant Napco Security Technologies, Inc. (“Napco”) is organized and existing

under the laws of the State of Delaware, with its principal place of business at 333 Bayview Ave.,

Amityville, NY 11701.




537374.1
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 2 of 12 PageID #: 2



                                   JURISDICTION AND VENUE

           5.    Pursuant to 28 U.S.C. §§ 1331 and 1338(a), this Court has original jurisdiction over

the subject matter of this action because this is an action arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et. seq.

           6.    This court has personal jurisdiction over Napco because infringing activity alleged

herein took place in the State of New York. Further, the exercise of personal jurisdiction comports

with Due Process under the United States Constitution.

           7.    Pursuant to 28 U.S.C. §§ 1391 and 1400(b), venue is proper in this district.

                                    GENERAL ALLEGATIONS

                                               SIPCO

           8.    SIPCO is a small research, development and technology company based in Atlanta,

Georgia. T. David Petite was its founding member.

           9.    In the 1990s, through his own individual research and development efforts, Mr.

Petite invented a large number of wireless control and distribution technology applications. The

inventions resulting from Mr. Petite’s efforts include, but are not limited to, various ways of

moving data as economically and seamlessly as possible over both wired and wireless networks.

           10.   Through the 1990s and early 2000s investors contributed tens of millions of dollars

for technology development and implementation of networks. Clients included Georgia Power,

Alabama Power, Newnan Utilities GA, Johnson Controls, Synovus Bank, and Grand Court

Lifestyles residential living facilities.

           11.   After proving that the technology worked in the field, several companies competed

to purchase an exclusive license to Mr. Petite’s technology for the market known as “smart grid.”

Landis+Gyr (http://www.landisgyr.com/) (previously Siemens Metering) took an exclusive license




537374.1                                          2
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 3 of 12 PageID #: 3



to the smart grid technology in 2002 and in 2005 purchased rights to the technology for utility

applications for $30,000,000. Mr. Petite’s technology has been deployed in millions of meters

deployed across North America and throughout the world.

           12.   SIPCO retained the rights to the mesh network patents, and for use of the

technology outside of the utility space. It still maintains ownership of the software, firmware,

hardware and patent portfolio that resulted from Mr. Petite’s research and development efforts.

           13.   SIPCO’s patent portfolios (of which the patents in suit are a part) include inventions

that are widely recognized as pioneering in various fields of use. As a result, more than 100

corporations have taken licenses to them. Licensees include companies operating in the vertical

markets of Industrial Controls, Smart Grid, Building Automation, Network Backhaul, Home

Appliance, Home Automation and Entertainment, Sensor Monitoring, and Internet Service

Provisioning. Licensed products include products using standard wireless mesh protocols such as

WirelessHART, ZigBee, IEEE 802.15.4, Thread, 6LoWPAN, and Z-Wave, as well as proprietary

wireless protocols such as that marketed by Enocean.

           14.   SIPCO is the exclusive owner of all rights, title, and interest in the patents in suit,

including the right to exclude others and to enforce, sue and recover damages for past and future

infringement thereof.




537374.1                                           3
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 4 of 12 PageID #: 4



                 DEFENDANT NAPCO SECURITY TECHNOLOGIES, INC.

           15.   Napco was formed in 1969. It was formerly known as Napco Security Systems,

Inc.

           16.   Napco manufactures and sells security products and software worldwide. The

company offers access control systems, door security products, intrusion and fire alarm systems,

and video surveillance systems for commercial, residential, institutional, industrial, and

government applications.

           17.   Napco markets and sells products primarily to independent distributors, dealers,

and installers of security equipment.

           18.   Napco advertises that its access control systems include various types of

identification readers, control panels, PC-based computers, and electronically activated door-

locking devices. Napco advertises that its alarm systems include automatic communicators,

cellular communication devices, control panels, combination control panels/digital communicators

and digital keypad systems, fire alarm control panels, and area detectors.

           19.   More specifically, the Napco StarLink Connect Dual Path Communicator with

Built-In Z-Wave Hub and the Napco iBridge Z-Remote Z-Wave Controller and Z-Wave

compatible remote devices are configured to operate pursuant to the Z-Wave standard wireless

mesh protocol.

           20.   Napco trades on the NASDAQ stock exchange under the ticker symbol NSSC.

Napco has annual gross revenue of more than $90 million.

                 DEFENDANT’S KNOWLEDGE OF PLAINTIFF’S PATENTS

           21.   Napco has been aware SIPCO’s patents since at least October 2013 when a SIPCO

licensing representative sent a letter dated October 1, 2013 to Mr. Richard Soloway, Napco’s




537374.1                                         4
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 5 of 12 PageID #: 5



Chairman, CEO and President, regarding SIPCO’s Wireless Mesh Patent Portfolio of inventions

and Napco’s infringement. The letter invited Napco to discuss entering into a licensing agreement.

           22.     SIPCO followed up with additional correspondence in November 2013 to Mr.

Soloway and to Michael Carrieri, Napco’s Senior Vice President of Engineering Development.

SIPCO again wrote Mr. Soloway and Mr. Carrieri regarding the patent portfolio in June 2016, and

August 2016 and provided claim charts to Napco in October 2016. In June 2017, SIPCO sent an

additional correspondence Michelle Silverman, an executive assistant at Napco.

           23.     Napco received the correspondence and accompanying materials but did not

respond, did not assert any defenses, and did not make any attempt to obtain a license to the patents

in suit or other patents in SIPCO’s portfolio and, instead, continued to knowingly infringe the

patents in suit.

           24.     There have been no review proceedings relating to the patents asserted in this

complaint.

      COUNT I: DIRECT AND INDIRECT INFRINGEMENT OF THE ‘936 PATENT

           25.     Plaintiff hereby restates the allegations contained in the preceding paragraphs

above as if fully set forth herein.

           26.     Plaintiff is the owner by assignment of the ‘936 Patent, “Systems And Methods For

Monitoring And Controlling Remote Devices.” The ‘936 Patent was duly and legally issued on

August 30, 2016.

           27.     Independent Claim 1 of the ‘936 Patent states:

           In a communication system to communicate command and sensed data between remote
           devices, the system comprising:

           a first transceiver configured to send a data packet, the data packet comprising a transceiver
                 address of a remote wireless device, a command indicator comprising a command
                 code, and a data value comprising a message;



537374.1                                             5
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 6 of 12 PageID #: 6




           a controller associated with the remote wireless device comprising a second transceiver
               and configured to receive the data packet via the second transceiver and perform a
               particular function corresponding to the command code;

           at least one sensor associated with the second transceiver to detect a condition and output
                a data signal to the second transceiver; and

           at least one actuator associated with the second transceiver to activate a device.

           See Exhibit A, Col. 14, lines 35 –52.

           28.    Defendant has been and now is infringing at least Claim 1 of the ‘936 Patent by

making, having had made, using, offering for sale, and selling networked wireless cellular security

system products that operate pursuant to the Z-Wave standard wireless mesh protocol.

           29.    A claim chart attached as Exhibit E explains how Defendant has directly infringed

Claim 1 of the ‘936 Patent.

           30.    Defendant has been and now is indirectly infringing as a contributory infringer

under 35 U.S.C. § 271 at least Claim 1 of the ‘936 Patent by making, having had made, using,

offering for sale, and selling networked wireless cellular security system products that operate

pursuant to the Z-Wave standard wireless mesh protocol, wherein the products that operate

pursuant to the are a component of a patented system, constituting a material part of the invention,

knowing the same to be especially made or especially adapted for use in an infringement of such

patent, and not a staple article or commodity of commerce suitable for substantial noninfringing

use.

           31.    Defendant’s acts of infringement have caused damage to Plaintiff. Plaintiff is

entitled to recover from Defendant the damages sustained by Plaintiff as a result of Defendant’s

wrongful acts.




537374.1                                             6
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 7 of 12 PageID #: 7




     COUNT II: DIRECT AND INDIRECT INFRINGEMENT OF THE ‘059 PATENT

           32.    Plaintiff hereby restates the allegations contained in the preceding paragraphs

above as if fully set forth herein.

           33.    Plaintiff is the owner by assignment of the ‘059 Patent, “System And Method For

Monitoring And Controlling Remote Devices.” The ‘059 Patent was duly and legally issued on

July 12, 2011.

           34.    Independent Claim 7 of the ‘059 Patent states:

           A method for collecting information, providing data services, and controlling remote
           systems, comprising the steps of:

           adaptively configuring at least one transmitter electrically interfaced with a sensor and an
               actuator wherein the transmitter generates an information signal consisting of a
               transmitter identification code and an information field,

           wherein the information signal is received by another nearby transmitter electrically
              interfaced with one or both of a sensor and an actuator and repeated in the same signal
              type as received to additional transmitters each electrically interfaced with one or both
              of a sensor and an actuator for communicating the information signal to a gateway, the
              gateway providing access to a WAN;

           translating the information signal within the gateway into a WAN compatible data transfer
                protocol;

           transferring the information signal via the WAN to a computer wherein the computer is
                configured to manipulate and store data provided in the information signal; and

           granting the client access to the computer.

           See Exhibit B, Col. 19, lines 20 – 40.

           35.    Defendant has been and now is directly infringing at least Claim 7 of the ‘059 Patent

by making, having had made, using, offering for sale, and selling networked wireless cellular

security system products that operate pursuant to the Z-Wave standard wireless mesh protocol.




537374.1                                            7
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 8 of 12 PageID #: 8



           36.    A claim chart, attached as Exhibit F, explains how Defendant directly infringed,

and is infringing, Claim 7 of the ‘059 Patent.

           37.    Defendant has been and now is indirectly infringing as a contributory infringer

under 35 U.S.C. § 271 at least Claim 7 of the ‘059 Patent by making, having had made, using,

offering for sale, and selling networked wireless cellular security system products that operate

pursuant to the Z-Wave standard wireless mesh protocol, wherein the products that operate

pursuant to the Z-Wave standard wireless mesh protocol are a component of a patented system,

constituting a material part of the invention, knowing the same to be especially made or especially

adapted for use in an infringement of such patent, and not a staple article or commodity of

commerce suitable for substantial noninfringing use.

           38.    Defendant’s acts of infringement have caused and continue to cause damage to

Plaintiff. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as a

result of Defendant’s wrongful acts.

     COUNT III: DIRECT AND INDIRECT INFRINGEMENT OF THE ‘708 PATENT

           39.    Plaintiff hereby restates the allegations contained in the preceding paragraphs

above as if fully set forth herein.

           40.    Plaintiff is the owner by assignment of the ‘708 Patent, “Systems And Methods For

Monitoring And Controlling Remote Devices.” The ‘708 Patent was duly and legally issued on

Feb. 24, 2015.

           41.    Independent Claim 1 of the ‘708 Patent states:

           A wireless communication device for use in a wireless communication system configured
              to communicate command and sensed data within the wireless communication
              systems, the wireless communication device comprising:

           a transceiver configured to send and receive wireless communications;




537374.1                                          8
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 9 of 12 PageID #: 9



           and a controller configured to communicate with at least one other remote wireless device
               via the transceiver with a preformatted message, the controller further configured to
               format a message comprising a receiver address comprising an address of at least one
               remote wireless device; a command indicator comprising a command code; a data
               value comprising a message, wherein the controller is configured to receive a
               preformatted message from another wireless communication device, and based on a
               command code provided in the preformatted message, implement a certain function
               corresponding to the command code.


           See Exhibit C, Col. 14, lines 6 - 23.

           42.    Defendant has been and now is directly infringing at least Claim 1 of the ‘708 Patent

by making, having had made, using, offering for sale, and selling networked wireless cellular

security system products that operate pursuant to the Z-Wave standard wireless mesh protocol.

           43.    A claim chart attached as Exhibit G explains how Defendant directly infringed, and

is infringing, Claim 1 of the ‘708 Patent.

           44.    Defendant has been and now is indirectly infringing as a contributory infringer

under 35 U.S.C. § 271 at least Claim 1 of the ‘708 Patent by making, having had made, using,

offering for sale, and selling networked wireless cellular security system products that operate

pursuant to the Z-Wave standard wireless mesh protocol, wherein products that operate pursuant

to the Z-Wave standard wireless mesh protocol are a component of a patented system, constituting

a material part of the invention, knowing the same to be especially made or especially adapted for

use in an infringement of such patent, and not a staple article or commodity of commerce suitable

for substantial noninfringing use.

           45.    Defendant’s acts of infringement have caused and continue to cause damage to

Plaintiff. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as a

result of Defendant’s wrongful acts.




537374.1                                            9
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 10 of 12 PageID #: 10



      COUNT IV: DIRECT AND INDIRECT INFRINGEMENT OF THE ‘588 PATENT

            46.    Plaintiff hereby restates the allegations contained in the preceding paragraphs

 above as if fully set forth herein.

            47.    Plaintiff is the owner by assignment of the ‘588 Patent, “Systems And Methods For

 Controlling Communication Between A Host Computer And Communication Devices.” The ‘588

 Patent was duly and legally issued on Dec. 30, 2014.

            48.    Independent Claim 1 of the ‘588 Patent states:

            A site controller comprising:

            a processor; and

            a memory containing instructions that, when executed by the processor, cause the site
               controller to:

                   receive the original data messages and repeated data messages originating at a first
                        remote device via a first wireless transceiver associated with the first remote
                        device, said first wireless transceiver being part of a wireless communication
                        network comprising a plurality of wireless transceivers associated with a
                        plurality of remote devices, the original data messages comprising a unique
                        identifier of the first wireless transceiver and a sensor data signal from the first
                        remote device, the repeated data messages comprising a unique identifier of a
                        second wireless transceiver in the wireless communication network and a
                        sensor data signal from a second remote device associated with the second
                        wireless transceiver;

                   identify remote devices in the plurality of remote devices associated with the sensor
                       data signals of the received original data messages and repeated data messages;
                   provide information related to the sensor data signals to a wide area network for
                       access by a first host computer;

                   and

                   determine and store upstream and downstream paths for one or more of the plurality
                       of remote devices in the wireless communication network.

            See Exhibit D, Col. 18, lines 24 - 53.




 537374.1                                             10
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 11 of 12 PageID #: 11



            49.   Defendant has been and now is directly infringing at least Claim 1 of the ‘588 Patent

 by making, having had made, using, offering for sale, and selling networked wireless cellular

 security system products that operate pursuant to the Z-Wave standard wireless mesh protocol.

            50.   A claim chart attached as Exhibit H explains how Defendant directly infringed, and

 is infringing, Claim 1 of the ‘588 Patent.

            51.   Defendant has been and now is indirectly infringing as a contributory infringer

 under 35 U.S.C. § 271 at least Claim 1 of the ‘588 Patent by making, having had made, using,

 offering for sale, and selling networked wireless cellular security system products that operate

 pursuant to the Z-Wave standard wireless mesh protocol, wherein products that operate pursuant

 to the Z-Wave standard wireless mesh protocol are a component of a patented system, constituting

 a material part of the invention, knowing the same to be especially made or especially adapted for

 use in an infringement of such patent, and not a staple article or commodity of commerce suitable

 for substantial noninfringing use.

            52.   Defendant’s acts of infringement have caused and continue to cause damage to

 Plaintiff. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as a

 result of Defendant’s wrongful acts.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests the Court:

            A.    Enter a judgment in favor of Plaintiff that Defendant has directly and indirectly

 infringed Patents 9,430,936, 7,978,059, 8,964,708, and 8,924,588.

            B.    Enter a judgment and order requiring Defendant to pay Plaintiff its damages, costs,

 expenses, prejudgment and post-judgment interest, and post-judgment royalties for Defendant’s




 537374.1                                          11
Case 2:19-cv-02072-JMA-AKT Document 1 Filed 04/10/19 Page 12 of 12 PageID #: 12



 infringement of Patents 9,430,936, 7,978,059, 8,964,708, and 8,924,588 pursuant to 35 U.S.C. §

 284;

            C.      Enter a judgment and order holding that Defendant’s infringement was willful, and

 award treble damages and attorney fees and expenses;

            D.      Enter judgment that this is an exceptional case, and, thus, award attorney fees and

 expenses to Plaintiff; and

            E.      Award such other and further relief as the Court deems just and proper.

                                               JURY TRIAL

            Plaintiff demands a trial by jury on all issues so triable.


                                                    Respectfully submitted,

  Dated: April 10, 2019                             s/ Thomas J. McKenna
                                                    Thomas J. McKenna
                                                    GAINEY MCKENNA & EGLESTON
                                                    440 Park Avenue South, 5th Floor
                                                    New York, NY 10016
                                                    Telephone: (212) 983-1300
                                                    Facsimile: (212) 983-0383
                                                    tjmckenna@gme-law.com

                                                    Gregory J. Myers, MN #0287398
                                                    Stephanie A. Chen, MN #0400032
                                                    LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                    100 Washington Avenue South, Suite 2200
                                                    Minneapolis, MN 55401
                                                    Telephone: (612) 339-6900
                                                    Facsimile: (612) 339-0981
                                                    gjmyers@locklaw.com
                                                    sachen@locklaw.com

                                                    Attorneys for Plaintiff Sipco, LLC




 537374.1                                             12
